DETAILED ACTION


Claim Rejections - 35 USC § 101

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. 

Independent Claim 1 recites, 
A method to rank compounds that interact with a protein of interest, the method comprising:
a) automatically determining the different conformations a protein adopts using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; 
b) quantifying the relative probabilities that the protein adopts each of the conformations; 
c) executing logic that docks each compound against each conformation; 
d) automatically calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation; and 
e) automatically generating an output, wherein the output is a list of ranked compounds that effectively interact with the protein.


Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations) and “Mental Processes” — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion (the mental process limitations are additionally underlined).
The steps of “determining the different conformations a protein adopts using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them”, “quantifying the relative probabilities that the protein adopts each of the conformations”, “executing logic that docks each compound against each conformation”; and “calculating an average score for each compound, wherein the score is weighted by mathematical concept grouping.  The step of “ranked compounds that effectively interact with the protein” is treated by the Examiner as belonging to Mental Processes.

Independent Claim 14 recites, 
A system for ranking compounds that interact with a protein of interest, the system comprising: 
a database containing compound data identifying at least two compounds of diverse structure; and 
at least one computing device in operable communication with the database, the at least one computing device to: 
determine a plurality of conformations adopted by a protein using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; 
for each confirmation of the plurality of confirmations, calculate a probability that the protein adopts the conformation; 
dock each compound of the at least two compounds against each of the plurality of conformations; 
calculate an average score for each compound of the at least two compounds, wherein the average score is weighted based on the probability that the protein will adopt the conformation corresponding to the compound; and 
ranked compounds that effectively interact with the protein.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations) and “Mental Processes” — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion (the mental process limitations are additionally underlined).
The steps of “determine a plurality of conformations adopted by a protein using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them”, “quantifying the relative probabilities that the protein adopts each of the conformations”, “dock each compound of the at least two compounds against each of mathematical concept grouping.  The step of “ranked compounds that effectively interact with the protein” is treated by the Examiner as belonging to Mental Processes.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements: 
In claim 1: 
automatically generating an output;
In claim 14:
A database containing compound data identifying at least two compounds of diverse structure; and at least one computing device in operable communication with the database, the at least one computing device to;
generate output for display at a client device, output comprising a list of ranked compounds.

With regards to claims 1 and 14, the additional element in the preamble of “a method to rank compounds that interact with a protein of interest” (Claim 1) and “A system for ranking compounds that interact with a protein of interest” are not qualified for meaningful limitations because they are only generally link the use of the judicial 
Generating the output of a list of ranked compounds only adds an insignificant extra-solution activity to the judicial exception (Claims 1 and 14).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
The additional elements such as automatically determining the different conformations a protein adopts, automatically generating an output, and using generic computer equipment are well-understood and/or conventional features in the relevant arts as evidenced from Sander (paragraph [0173]) and Hrnciar (paragraph [0151)).
Therefore, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) and both claims are ineligible.
With regards to the dependent claims, Claims 2-13 provide additional features/steps which are part of an expanded algorithm, so these limitations should be 

Response to Arguments
35 USC § 101
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
The Applicants argue (p.7): Specifically, the statements in the Office Action regarding an alleged abstract idea are the result of an oversimplification of claim recitals and ignores most if not all of the claimed features. For example, the Office provides no basis for its conclusion that the output of a list of compounds ordered for their ability to effectively interact with a protein, as being "a mathematical concept grouping".
The Examiner respectfully disagrees with such conclusion.  As indicated in the Non-Final rejection (p.4), the argued limitation “generating an output” (step e) of Claim 1) was/is treated as additional element/step.  This limitation is also left highlighted in the claim language unlike the abstract idea steps.

The Applicants argue (p.7): The Office Action points to Sander (US 20130303387) and Hrnciar (US 20090018777 Al), arguing the claims do not include additional elements that are sufficient to amount to significantly more the steps are common, well-understood, routine and conventional. However, Applicant respectfully asserts neither of the cited references teach or suggest the ordered combination of specific elements of independent claim 1 or claim 14 and when viewed as a whole these are not common, well-understood, routine, or conventional.
The Examiner submits that the above references were used to support additional elements that are not “significantly more” such as generating an output using generic computer equipment. In addition, multiple references of records such as submitted in the IDS by the Applicants demonstrate common and well-understood features of computer equipment used and output generated.
The argued “ordered combination of specific elements” represents abstract idea steps and, therefore, these elements are not subject to “significantly more” analysis.
The novelty of this invention is a different and separate consideration from eligibility ("the novelty of the mathematical algorithm is not a determining factor at all", MPEP 2106.04).

35 USC § 103
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/4/2021, with respect to Claims 1 and 14 have been fully considered and are persuasive.  The rejection of all claims over the prior art has been withdrawn. 

Examiner Note with regards to Prior Art of Record
Claims 1-14 are distinguished over the prior art made of record based on the reasons below.  

In regards to Claim 1, the claims differ from the closest prior art, Sander, Hrnciar, and Bowman, either singularly or in combination, because it fails to anticipate or render obvious determining the different conformations a protein adopts using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; and automatically calculating an average score for each compound, wherein the score is weighted by the probability the protein adopts the conformation, in combination with all other limitations in the claim as claimed and defined by applicant.  

In regards to Claim 14, the claims differ from the closest prior art, Sander, Hrnciar, and Bowman, either singularly or in combination, because it fails to anticipate or render obvious determine a plurality of conformations adopted by a protein using atomically-detailed molecular dynamics simulations to identify the structural states a protein populates, their equilibrium probabilities, and the rates of transitioning between them; for each confirmation of the plurality of confirmations and calculate an average score for each compound of the at least two compounds, wherein the average score is weighted based on the probability that the protein will adopt the conformation corresponding to the compound, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregory R. Bowman et al., “Progress and challenges in the automated construction of Markov state models for full protein systems”, The Journal of Chemical Physics, 131, 124101 (2009), submitted with IDS dated 4/3/2019, discloses automatically determining different conformations a protein adopts and quantifying the relative probabilities that the protein adapts each of the conformations.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863